Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
2.         Claims 1-2 and 4-6 are pending in this application. 




Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more. 
         Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
          Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
          Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. Independent claim 1 recites the following limitations of “determining electronic usage data…, tracking and employee’s use of a computer system resource…, displaying a plurality of categories associated with the usage data…, displaying for each category of the plurality of categories, one or more additional employees…, receiving a first user selection to collect at least a first category…, generating one or more employee profiles…, and controlling access to more or more resources base on the one or more employee profiles”, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Accordingly, the claim recites an abstract idea. Moreover, the claim recites the limitations “determining electronic usage data…, displaying a plurality of categories associated with the usage data…, displaying for each category of the plurality of categories, one or more additional employees…, receiving a first user selection to collect at least a first category…, generating one or more employee profiles…, and controlling access to more or more resources base on the one or more employee profiles”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a processor and using the processor to perform the determining, tracking, displaying, receiving, generating, and controlling steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determining, tracking, displaying, receiving, generating, and controlling) such that it amounts no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, displaying, via the electronic user interface, for each category of the plurality of categories, and receiving, via the electronic user interface, a first user selection to collect at least a first category…”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 9 and paras [0096-0098] and para [0102] of using a general purpose computer system and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
             Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, displaying, via the electronic user interface, for each category of the plurality of categories, and receiving, via the electronic user interface, a first user selection to collect at least a first category…”, were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting, displaying, and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that displaying and receiving data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, displaying, via the electronic user interface, for each category of the plurality of categories, and receiving, via the electronic user interface, a first user selection to collect at least a first category…”, do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the user interface, they are just merely used for collecting, displaying and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, displaying, via the electronic user interface, for each category of the plurality of categories, and receiving, via the electronic user interface, a first user selection to collect at least a first category…,” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, displaying, via the electronic user interface, for each category of the plurality of categories, and receiving, via the electronic user interface, a first user selection to collect at least a first category…”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the user interface, they just merely used as general means for collecting, displaying, and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             The dependent claims do not add limitations that meaningfully limit the abstract idea. Claim 2 recites receiving a second user selection denying permission……, instructing a component of the computer system to stop collecting…; Claim 4 recites categorizing data elements in the electronic usage data…; Claim 5 mapping the electronic usage data…; Claim 6 recites determining one or more application programming interfaces with access to the electronic usage data. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          
             Accordingly, claims 1-2 and 4-6 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




                                         Response to Arguments/Amendment
5.      Applicant's arguments with respect to claims 1-2 and 4-6 have been fully considered but are not persuasive.

             Claim Rejections - 35 USC § 101
             Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s Amendment and arguments, the Examiner submits that the claims recite the additional limitations of “using a processor that tracks an employee’s use of a computer system resource based on at least one or device or network type, frequency or time”, which do not overcome the 101 rejection.
The step of “tracks an employee’s use of a computer system resource based on at least one or device or network type, frequency or time”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Moreover, the Specification indicates that a determination as to usage data associated with an employee’s use of resources may be ascertained from tracking “event logs” (see para [0088]), which can be observed in the human mind. See Revised Guidance, 84 Fed. Reg. 52 (“Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”). Similarly, in FairWarning IP, LLC v. Tatric Sys., Inc., 839 F.3d 1089, 1095— 97 (Fed. Cir. 2016), the court held that analyzing audit log data of a user’s transactions and activity in a computer environment to generate a full picture of a user’s activity, identity, and frequency of activity involves ordinary mental processes (See Board Decision, April 4, 2022, pages 6-7). Accordingly, the claim recites an abstract idea. 
           Moreover, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a processor and using the processor to perform the determining, tracking, displaying, receiving, generating, and controlling steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determining, tracking, displaying, receiving, generating, and controlling) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. “As a whole, claim 1 does no more than use instructions to implement the abstract idea on generic computers. Claim | merely instructs a generic computing system to control access to resources, and does not “ha[ve] the specificity required to transform a claim from one only claiming a result to one claiming a way of achieving it.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018). Simply claiming “those functions in general terms, without limiting them to technical means for performing the functions” (Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016)), does not reflect a technological improvement and fails to integrate the judicial exception into a practical application.”
 (See Board Decision, April 4, 2022, pages 10-11). Accordingly, the claim is not integrated into a practical application.
             Accordingly, the 101 rejection is maintained.



                                                               Conclusion
6.         Claims 1-2 and 4-6 are rejected.
7.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Moloian et al. (US 2016/0078203) disclose systems and methods for monitoring access of computing resources. Usage rules may be created and stored that define a usage constraint based on actions available to be performed at the computing resources.
            Obrecht et al. (US 9,098,333) disclose a computer system identifies a plurality of processes running on the computer system and determines an importance value and a resource consumption value. In such an embodiment, the importance value is indicative of an importance of an identified process, and the resource consumption value is indicative of a resource consumption of the identified process.
           Pichette et al. (US 2017/0148264) disclose a system is provided for applying one or more rule sets for managing behavior. These rule sets may be defined, for example, to enforce monetary limits, monetary usage, usage policies, reporting, use of virtual currency, etc. The one or more rule sets may be defined by one or more users, such as supervisors, to manage the behavior of one or more users, such as supervisees.
            
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Nga B. Nguyen whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        June 15, 2022